Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance.                  
US 2018/0039534 A1 (previously cited) discloses data redistribution in a database using nodes that are hardware or software instances.  The nodes can be load balanced when a failure occurs.  US 2014/0310258 A1 (previously cited) discloses moving a query operator of a query plan from a first processing node to another processing node.  Additionally, US 2021/0365456 A1 (previously cited) discloses replacing a failed node with a new node in a corresponding query plan.  The new node takes on some or all of the corresponding execution role that was originally assigned to the failed node and participates in the query execution plan.  However, US 2021/0365456 A1 does not disclose use of a logical identifier.
With respect to claims 1 and 15, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, in response to detecting the failed computer: reassigning a logical identifier of the failed computer to a replacement computer of the plurality of spare computers, and sending said offload query plan and said respective portion of the database of said failed computer to the replacement computer; and receiving, by the DBMS, results of successful distributed execution of said offload query plan that include a result from the replacement computer.
With respect to claims 9 and 19, the prior art does not teach or reasonably suggest, in combination with the remaining limitations, generating, from a query of a database, a first offload query plan that contains a first logical identifier of a first failed computer of a plurality of participating computers and a second logical identifier of a second failed computer of the plurality of participating computers; second detecting that said second failed computer failed after said second sending said first offload query plan; in response to said second detecting that the second failed computer failed: a) detecting said plurality of spare computers is empty; and b) regenerating, from said query, a second offload query plan that does not contain said second logical identifier of said second failed computer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MASKULINSKI whose telephone number is (571)272-3649. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL MASKULINSKI/Primary Examiner, Art Unit 2113